DETAILED ACTION
This Office Action is in response to the application filed on 07/24/2018.
Claims 1 and 7 are independent claims.
Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 07/27/2018, 12/19/2019 and 06/02/2020 have been considered. See attached form-1449 (MPEP 609).

Priority
Applicant’s claim of foreign priority on Republic of Korea application 10-2017-0099828 filed 08/07/2017, application 10-2017-0121289 filed 09/20/2017, application 10-2018-0033093, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language “control”, “communication” without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In viewing of the instant specification and/or drawings, “a control unit”, “a communication unit” itself does not clearly/properly describe sufficient corresponding structure to perform/achieve functions as a physical processor and/or memory do/does (see Fig. 2 elements 230, 250).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a control unit”, “a communication unit” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In view of the instant specification, the “a control unit”, “a communication unit” 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


                Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the language of “extracting a representative attribute keyword candidate set from first set documents;
extracting two or more subordinate keywords, associated with each representative attribute keyword within the representative attribute keyword candidate set, from second set documents;
extracting association weights, corresponding to pairs of the representative attribute keyword within the representative attribute keyword candidate set and the subordinate keywords, from the second set documents;
           extracting degrees of subordinate association between an object item and the subordinate keywords from the first set documents;
               extracting a representative degree of association between the object item and the representative attribute keyword by using the degrees of subordinate association and the association weights; and
               when a search request associated with the representative attribute keyword is received, providing a search result item based on the representative degree of association between the object item and the representative attribute keyword .”
The limitations of “extracting association weights, corresponding to pairs of the representative attribute keyword within the representative attribute keyword candidate set and the subordinate keywords, from the second set documents; extracting degrees of subordinate association between an object item and the subordinate keywords from the first set documents; extracting a representative degree of association between the object item and the  representative attribute keyword by using the degrees of subordinate association and the association weights”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mathematical relations but for the recitation of generic computer components. For example, the indicated extracting weights, and degree steps in the context of this claim encompasses the mathematically relationship (see the Applicant’s spec., pars. [00139, 142-143, 145, 171-172], and/or entire document) that falls within the “Mathematical Concepts” in groupings of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional limitations of “extracting a representative attribute keyword candidate set from first set documents; extracting two or more subordinate keywords, associated with each representative attribute keyword within the representative attribute keyword candidate set, from second set documents,” and “when a search request associated with the representative attribute keyword is received, providing a search result item based on the representative degree of association between the object item and the representative attribute keyword” which represent an insignificant extra solution as additional activity based on search request/keyword entering by user that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements “extracting a representative attribute keyword candidate set from first set documents; extracting two or more subordinate keywords, associated with each representative attribute keyword within the representative attribute keyword candidate set, from second set documents,” and “when a search request associated with the representative attribute keyword is received, providing a search result item based on the representative degree of association between the object item and the representative attribute keyword” amount to no more than insignificant extra solution activity. Further, these limitations are well-understood, routine, conventional activity to a skill artisan in the relevant technical field  see (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;) and (receiving or e.g., providing search results using Internet,  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
*** (Similar analysis to independent claim 7, respectively).
Claim 7 further recites additional elements of “control unit” and “communication unit” for performing the extracting, requesting, and providing steps.  The “control unit” and “communication unit” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “control unit” and “communication unit” to perform the extracting, requesting, and providing steps amounts to no more than mere instructions to apply the exception using generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claims 2-6 and 8-12 depend on independent claims 1 and 7 and include all the limitations of claims 1 and 7.  Therefore, claims 2-6 and 8-12 recite the same abstract idea of extracting and determining, or the like for providing the information by using the attribute language and/or degree associate between words, and the analysis must therefore proceed to Step 2A Prong Two.
Regarding dependent claim 2, the claim recites the limitation of the “extracting degrees of association…” and “extracting association weights…” steps. This judicial is not integrated into a practical application.  The additional limitations represent a further mathematical relationship of weights and degrees (see the Applicant’s pars. [00139, 142-143, 145, 171-172] for instance).  Thus, the additional limitation in the claim being used to perform the extracting and providing steps in claim 1 that does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(h)), which is the “Mathematical Concepts”. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional limitations of “extracting a preset number of subordinate keywords…” which represent an insignificant extra solution as additional activity based on search request/keyword entering by user that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea.
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Thus, claim 2 is not patent eligible.
Regarding dependent claim 3, the claim recites the additional limitation of “determining the degrees…” to further perform the extracting and providing steps in claim 1 that does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(h)), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception. 
The claim does not include additional element, which is sufficient to amount of insignificantly more than the judicial exception. Thus, claim 3 is not patent eligible.
[00139, 142-143, 145, 171-172] for instance).  Thus, the limitations in the claim being used to perform the extracting and providing steps in claim 1 that does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(h)), which is the “Mathematical Concepts” in groupings of abstract idea. 
The claim includes limitations “determining…”, and “setting an association weight…” steps to further perform the extracting and providing steps in claim 1 that does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(h)), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception. Thus, claim 4 is not patent eligible.
Regarding dependent claim 5, the claim recites the additional limitations of the “classifying…” an object keyword, a field keyword, and “setting keywords…” steps to further perform the extracting and providing steps in claim 1 that do not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(h)), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception. 

Regarding dependent claim 6, the claim recites the additional limitations of the “determining…” and “leaving a preset number…” steps to further perform the extracting and providing steps in claim 1 that do not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(h)), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception. 
The claim does not include additional element, which is sufficient to amount of insignificantly more than the judicial exception. Thus, claim 6 is not patent eligible.
Regarding dependent claims 8-12, the claims are essentially the same or at least similar recitation as claims 2-6 except that they set forth the claimed invention as an apparatus rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of dependent claims 2-6.
For at least above reasons, claims 1-12 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US Pub. No. 20150142780 (hereinafter as “Oh”), in view of Okamoto et al., US Pub. No. 20080319746 (hereinafter as “Okamoto”) and further in view of TAKEDA et al., US Pub. No. 20180129738 (hereinafter as “Takeda”).
Regarding claim 1, Oh teaches a method of providing information by using an attribute language, the method comprising:
extracting a representative attribute keyword candidate set from first set documents (fig. 10, element S300 and pars. [0010-0012], “…an extraction unit configured to analyze a language contained in the document data to extract an event keyword indicating an event and event-related information associated with the event keyword based on a result of the analysis…);
extracting two or more subordinate keywords, associated with each representative attribute keyword within the representative attribute keyword candidate set, from second set documents (pars. [0010-0012], “…extract the event time information in additional consideration of at least one of a document creation time and a document modification time when the document data is attached to the social web media, and extract the event location information using at least one of creation location coordinate data where the document data is attached to the social web media and vocabulary data indicating a location in the document data…”, where in the examiner interprets extract additional event location, time, metadata equivalent extract two or more subordinate keywords).
Oh does not explicitly teach “extracting association weights, corresponding to pairs of the representative attribute keyword within the representative attribute keyword candidate set and the subordinate keywords, from the second set documents;” “extracting a representative degree of association between the object item and the representative attribute keyword by using the degrees of subordinate association and the association weights;” “extracting degrees of subordinate association between an object item and the subordinate keywords from the first set documents; when a search request associated with the representative attribute keyword is received, providing a search result item based on the representative degree of association between the object item and the representative attribute keyword;”
In the same field of endeavor (i.e., document processing), Okamoto, teaches/discloses:
extracting association weights, corresponding to pairs of the representative attribute keyword within the representative attribute keyword candidate set and the subordinate keywords, from the second set documents (pars. [0011], [0037-0038], [0044], “…performing morphological analysis on the character string "natural language processing" can extract, for example, the words "natural", "language", and "processing" as keywords. In addition, the keyword analysis unit 13 assigns a weight to each keyword by using a TF (Term Frequency) or IDF (Inversed Document Frequency) calculated from the number of documents and the appearance frequency of the keyword. This technique is used for each element of the above word vector. The inner product value of the above word vectors is calculated by using the value indicated by each element. This embodiment describes the processing using a TF or IDF…” such that when assign a weight to each keyword of the plurality of keyword from the number documents is embedded the extracting association weights as known by a skill artisan).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Okamoto and Oh to extracting characteristic keywords group and a predetermined number of keywords based on the extracting association weights in order of appearance frequency for retrieve the most relevant documents and present it to the user faster and accurate.
Oh and Okamoto do not explicitly teach: “extracting degrees of subordinate association between an object item and the subordinate keywords from the first set documents;” “extracting a representative degree of association between the object item and the representative attribute keyword by using the degrees of subordinate association and the association weights;” and “when a search request associated with the representative attribute keyword is received, providing a search result item based on the representative degree of association between the object item and the representative attribute keyword;”
In the same field of endeavor (i.e., data document  processing), Takeda teaches/discloses:
extracting degrees of subordinate association between an object item and the subordinate keywords from the first set documents (Takeda discloses the “Element Evaluation Unit” in fig. 1 at element 136 after receiving the elements=keywords extract from the Element Extraction Unit at element 135 which is used to evaluate the relationship between the elements=keywords and the content item=object item, see in pars. [0032], “data elements”, “keywords (so-called morphemes), “The element extraction unit 135 transmits the extracted data elements to the element evaluation unit 136” for analysis (e.g., evaluation the relationship of keywords based on the calculating weights/scores), [0034-37], “weight”, “scores”, “a minimum value of the scores”, “a highest value of the scores”, wherein “evaluation” between keywords and content item are interpreted as the “extracting degree of subordinate” as broadest reasonable interpretation (see MPEP 2111), the “weight” and “scores” of data elements and web pages=first set of documents with the low or highest weights/scores are broadly equivalent to “degree of subordinate” as know by a skill artisan, and [0041], e.g., “the score of the relevant web page” wherein the term relevant/similar is interpreted as subordinate)
***Examiner’s note:  Since the claim does not require “extracting” (e.g., practical step of how to extracting specifically), hence, the evaluating of the Takeda should be matched as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation.

extracting a representative degree of association between the object item and the representative attribute keyword by using the degrees of subordinate association and the association weights (again similar technique discloses in pars. [0034-37] weights, scores, “a minimum value of the scores”, “a highest value of the scores”, and wherein “a predetermined specified evaluation standard” in par. [0034] is further interpreted as “a representative degree of association” between the elements=keywords and content item=object item of web pages and/or relevant web pages);

***Examiner’s note:  the term “degree of subordinate association” and “a representative degree of association” are disclosed/defined in the Applicant’s specification, par. [0074]: “…, documents are collected in order to evaluate the relationship (the degree of association, weight, and/or the like) between keywords. The collected documents may be evaluated as having the same value, or a newer document may be evaluated as having a higher value. In other words, the degrees of association between the age of a document based on an evaluation date and keywords appearing in the document may have a negative correlation.”

when a search request associated with the representative attribute keyword is received (fig. 1 element 120 – Input Unit at where the user enters a search request associated at least keyword; par. [0025] “The input unit 120 also accepts input of information” from user), providing a search result item based on the representative degree of association between the object item and the representative attribute keyword (fig. 1 at element 150 – Display Unit; and par. [0045] “…presents information about the web page… to have the score equal or more than a certain values…”, and [0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Takeda to the teachings of Okamoto and Oh to perform the search and providing the search results to the user(s) more appropriate.

Regarding claim 2, Oh, Okamoto, and Takeda, in combination, teach: wherein extracting the two or more subordinate keywords (Oh: pars. [0010-0012] such that extracting an event and event-related information which is interpreted as the two or more subordinate keywords and pars. [0016-0017]) comprises:
extracting a preset number of subordinate keywords having highest degrees of association with the representative attribute keyword through analysis of at least part of the second set documents (Oh: par. [0044] wherein the date be normalized may be predetermined in the format in the effectively sorted in order of time which is interpreted as the preset number of subordinated keyword (e.g., date) sorting according highest degrees; Okamoto: pars. [0011], e.g., “extract a predetermined number of keywords… in descending order of appearance frequency”, and [0037-0038], [0044], [0078], [0087-0088] as above explanation including the ranking according the highest weight; and Takeda: pars. [0034-37] “predetermined specified evaluation standard” and  “a threshold value” of elements are interpreted as the preset number of subordinate keywords having a highest value of weight(s)/score(s), and determining elements=words/keywords with highest weights/scores through the evaluation steps/analysis of the web pages and/or relevant web pages); and
extracting the association weights (Okamoto: par. [0038], e.g., weight by suing the TF or IDF; and Takeda: pars. [0035-37], e.g., weights and scores) comprises:
extracting degrees of association between the subordinate keywords by analyzing at least part of the second set documents (Takeda: fig. 1 at element 136 after receiving the elements=keywords extract from the Element Extraction Unit at element 135 which is used to evaluate the relationship between the elements=keywords and the content item=object item, see in pars. [0032], “data elements”, “keywords (so-called morphemes), “The element extraction unit 135 transmits the extracted data elements to the element evaluation unit 136” for analysis (e.g., evaluation the relationship of keywords based on the calculating weights/scores), [0034-37], “weight”, “scores”, “a minimum value of the scores”, “a highest value of the scores”, wherein “evaluation” between keywords and content item are interpreted as the “extracting degree of subordinate” as broadest reasonable interpretation (see MPEP 2111), the “weight” and “scores” of data elements and web pages=first set of documents with the low or highest weights/scores are broadly equivalent to “degree of subordinate” as know by a skill artisan, and [0041], e.g., “the score of the relevant web page” wherein the term relevant/similar is interpreted as subordinate, and wherein the “relevant web page” is interpreted as the second set documents); and 
extracting association weights between the representative attribute keyword and the subordinate keywords based on the degrees of association between the subordinate keywords (Okamoto: pars. [0037-0038], e.g., keyword of display topic, weight to keywords; [0044], [0078], [0087-0088], “…rank with respect to a displayed topic keyword so as to allow the user to know a change in the attention degree of the topic indicated by the keyword…”; and Takeda: pars. [34-37 and 45] as explained above).
	
Regarding claim 3, Okamoto and Takeda, in combination, teach: wherein extracting the preset number of subordinate keywords comprises:
ars. [0037-0038], weight, and TF or IDF, appearance frequency (fig. 7 and fig. 9; and pars. [0044], [0078], [0087-0088], “…rank with respect to a displayed topic keyword so as to allow the user to know a change in the attention degree of the topic indicated by the keyword…”; and Takeda: pars. [0035-37] as explained above and further in pars. [0033, 77, 79], “highest frequency” of elements)

Regarding claim 4, Okamoto and Takeda, in combination, teach wherein extracting the degrees of association between the subordinate keywords (Takeda discloses the “Element Evaluation Unit” in fig. 1 at element 136 after receiving the elements=keywords extract from the Element Extraction Unit at element 135 which is used to evaluate the relationship between the elements=keywords and the content item=object item, see in pars. [0032], “data elements”, “keywords (so-called morphemes), “The element extraction unit 135 transmits the extracted data elements to the element evaluation unit 136” for analysis (e.g., evaluation the relationship of keywords based on the calculating weights/scores), [0034-37], “weight”, “scores”, “a minimum value of the scores”, “a highest value of the scores”, wherein “evaluation” between keywords and content item are interpreted as the “extracting degree of subordinate” as broadest reasonable interpretation (see MPEP 2111), the “weight” and “scores” of data elements and web pages=first set of documents with the low or highest weights/scores are broadly equivalent to “degree of subordinate” as know by a skill artisan, and [0041], e.g., “the score of the relevant web page” wherein the term relevant/similar is interpreted as subordinate) comprises: 
determining a degree of association between two subordinate keywords by using a frequency at which the two subordinate keywords appear together in a same document (Okamoto: figs. 7 and 9 e.g., Frequency, par. [0038]; and Takeda: pars. [0035-37] as explained above and further in pars. [0033, 77, 79], “highest frequency” according to weights/scores of elements associated with content item of the web pages/ relevant web pages); and
extracting the association weights between the representative attribute keyword and the subordinate (Okamoto: pars. [0011], [0037-0038], [0044], “…performing morphological analysis on the character string "natural language processing" can extract, for example, the words "natural", "language", and "processing" as keywords. In addition, the keyword analysis unit 13 assigns a weight to each keyword by using a TF (Term Frequency) or IDF (Inversed Document Frequency) calculated from the number of documents and the appearance frequency of the keyword.; and Takeda: pars. [0035-37], calculating weights, scores) comprises: 
for a subordinate keyword set corresponding to the representative attribute keyword, setting an association weight between a specific subordinate keyword and the representative attribute keyword so that a degree of association between the specific subordinate keyword within the subordinate keyword set and another subordinate keyword within the subordinate keyword set has a positive correlation with an association weight between the specific subordinate figs. 7, and 11-12, and pars. [0011] topic/sub topic keyword=presentative attribute keyword, Takeda: pars. [0034-37] as explained above claim 1, wherein the “specified evaluation standard” and “predetermined threshold” is interpreted as the “setting” as claimed).

Claims 7-8, and 10 are rejected in the analysis of above claims 1-2, 4,; and therefore, the claims are rejected on that basis

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Okamoto and Takeda, and further in view of Cheng et al., US Patent No. 10387568 (hereinafter as “Cheng”).
Regarding claim 6, the claim is rejected by the same reasons set forth above to claim 1.  Furthermore, Oh, Okamoto and Takeda teach: “determining whether each of the subordinate keywords associated with the representative attribute keyword within the representative attribute keyword candidate set” (Okamoto: figs. 11-12 presenting attribute keyword; pars. [0038] “analyzes representative keywords…”) and “leaving a preset number of representative attribute keywords within the representative attribute keyword candidate set in descending order of weights” (Okamoto: pars. [0059] and [0078] for subordinate (descending order keywords)), and “removing a remainder from the representative attribute keyword candidate set” (Okamoto: par. [0055] the rest of words/keywords are removed based on the number less than threshold in descending order of frequency).  However, Oh, Okamoto, and Takeda do not teach “an emotional word”.
In the same field of endeavor, Cheng teaches: “an emotional word” (Cheng: col. 8 lines 55-67 wherein the “good for kid” or “good display” is interpreted as the “emotional” word and col. 14, lines 5-13 “great”, “amazing”, “awesome”, or “fantastic” is interpreted as the emotional words; an col. 9, lines 5-18, e.g. recommended items, personalized recommendations are embedded the “emotional” word such that how the user is interesting in search). 
***Examiner’s note:  since the claim recites “or” as optional language, examiner has right to choose only “removing a remainder from the representative attribute keyword candidate set” for examining purpose.
Therefore, in the same field of endeavor (i.e.  data document processing), it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of Cheng that would have provided Oh, Okamoto, and Takeda with “an emotional word” to perform the analyzing of identified multiple candidate keywords in the searching purpose efficiently narrow down (e.g., filter) to specific terms/keywords such that improve fast/quick search.

Claim 12 is rejected in the analysis of above claim 6; and therefore, the claim is rejected on that basis.

Allowable Subject Matter
Claim 3 and 5, in combined limitation together as considered a whole, are objected to as being dependent upon the rejected base claims 1 and 7, but would be allowable if A) rewritten in independent form including all of the limitations of the base claims and any intervening claims, and B) must overcome the claim interpretation, 35 U.S.C. 112, first, second, and 6th paragraphs, and 101 rejections set forth above. Similar objection to claim 9 and 11 to the rejected base claim 7, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169